UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BEKELECH TESSEMA,
Petitioner,

v.
                                                                       No. 98-2185
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A74-273-986)

Submitted: February 26, 1999

Decided: March 19, 1999

Before ERVIN and WILLIAMS, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mikre Michael Ayele, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Ellen Sue Shapiro, Senior Liti-
gation Counsel, Nancy E. Friedman, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bekelech Tessema petitions for review of a final order of the Board
of Immigration Appeals (Board) denying her application for asylum
and withholding of deportation. Because substantial evidence sup-
ports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General to confer asylum on any refugee. See 8 U.S.C.A. § 1158(a)
(West Supp. 1998). The Act defines a refugee as a person unwilling
or unable to return to his native country "because of persecution or
a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opin-
ion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998); see M.A. v.
INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (quoting
Blanco-Comarribas v. INS, 830 F.2d 1039, 1042 (9th Cir. 1987)); see
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective ele-
ment requires a showing of specific, concrete facts that would lead a
reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1998). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1998).

                    2
Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. See id.; Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Tessema is not eli-
gible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all pos-
sible deference. See Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [Tessema] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Tessema disagrees with the Board's finding that she failed to estab-
lish past persecution or a well-founded fear of future persecution in
her home country of Ethiopia due to her Amharic heritage or her
membership in the All Amhara Peoples Organization (AAPO). Our
review reveals, however, that substantial evidence supports the
Board's finding that Tessema did not satisfy her statutory burden.

Tessema, an Ethiopian native of Amhara ethnicity, entered the
United States as a non-immigrant visitor in June 1991. Tessema testi-
fied that in 1976 she was arrested and detained for two years, along
with her husband and father, because her husband was a member of
the Ethiopian Democratic Union (EDU). The EDU opposed the
Mengistu regime, the government in power at that time. Tessema fur-
ther testified that during her detention, she was questioned on several
occasions regarding her family's political beliefs and she was beaten.
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.
104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
After her release from prison, Tessema graduated from technical
school and worked for the Ethiopian Airlines. As an employee of the
airline, Tessema was allowed to travel outside of Ethiopia. Tessema's
husband was released from prison in 1980, at which time he was
allegedly ordered to join the Workers Party of Ethiopia (WPE). Dur-
ing this time, the Ethiopian Peoples Revolutionary Democratic Front
(EPRDF) ousted the Mengistu government from power and formed a
new government. Tessema testified that, in 1991, because the EPRDF
opposed the WPE, her husband was imprisoned until his death in
1993.

Finally, Tessema testified that after her husband was imprisoned in
1991, she became frightened and came to the United States. After she
learned of her husband's death she decided not to return to Ethiopia,
and she joined the AAPO. Tessema now asserts that if she returned
to Ethiopia she would be persecuted because of her opposition to the
EPRDF and her membership in the AAPO.

Although Tessema presented evidence that she had been subjected
to past persecution, she testified that she was able to remain in Ethio-
pia for many years after her imprisonment and was employed by the
Ethiopian Airlines from 1976 until 1991. Further, a preponderance of
the evidence establishes that conditions have changed in Ethiopia.
Moreover, Tessema has played a minor role in the AAPO while in the
United States and there is nothing in the record suggesting that the
Ethiopian government has any interest in Tessema because of her
political activities. Finally, Tessema testified that she intended to
return to Ethiopia after her husband was released from prison and
only decided not to return after she learned of his death. Conse-
quently, the Board correctly found that Tessema no longer has a well-
founded fear of being persecuted based on her political membership.
See Berroteran-Melendez, 955 F.2d at 1256 (regarding "well-founded
fear of persecution").

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
430-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As Tessema has not established entitlement to asylum, she cannot
meet the higher standard for withholding of deportation.

                    4
We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5